  Case 3:19-cv-00710 Document 246 Filed 07/20/21 Page 1 of 2 PageID #: 11946




                 IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             HUNTINGTON DIVISION


JONATHAN R., et al.,

             Plaintiffs,

v.                                                    Case No.: 3:19-cv-00710


JIM JUSTICE, et al.,

             Defendants.



                                       ORDER

      The parties appeared, by counsel, on July 19, 2021 for a telephonic conference

regarding outstanding discovery disputes. As stated during the hearing, the Court

ORDERS Defendants to select five documents that are responsive to Request No. 19 of

Plaintiffs’ Third Request for Production of Documents. Defendants shall provide the

redacted documents to Plaintiffs and the redacted and unredacted documents to the

undersigned for in camera review on or before July 20, 2021. The documents produced

for in camera review should be hand-delivered or emailed directly to Judicial Assistant,

Laura Tatman, and should not be filed in the official record. Plaintiffs shall notify the

Court of their concerns regarding the redactions on or before July 23, 2021. Upon

reviewing the documents and considering the parties’ positions, the undersigned will rule

on the issue of Defendants’ redactions. The undersigned will address the number of

documents to be produced in response to Request No. 19 of Plaintiffs’ Third Request for

Production of Documents after resolving the dispute concerning Defendants’ redactions.
  Case 3:19-cv-00710 Document 246 Filed 07/20/21 Page 2 of 2 PageID #: 11947




       Concerning the other issues raised by the parties, the undersigned will revisit

Plaintiffs’ concerns regarding Defendants’ response to Request No. 25 of Plaintiffs’ Third

Request for Production of Documents once Plaintiff’s Motion for Class Certification is

resolved. As to other matters, the parties will confer regarding Plaintiffs’ Fourth Request

for Production of Documents, and Plaintiffs represented they are serving amended

responses to Defendants’ First Request for Admission by July 21, 2021. Therefore, the

undersigned finds that such additional issues are resolved.

       The Clerk is instructed to provide a copy of this Order to all counsel of record and

any unrepresented party.

                                          ENTERED: July 20, 2021
